DENSON, J.
Upon the authority of the case of the State of Alabama ex rel. Attorney-General v. T. Scott Sayre, Judge, etc., and Henry Walker v. The State of Alabama, decided at the present term, opinions in MSS., the judgment of this case must be reversed and the cause remanded, to the end that the circuit court may quash the indictment and hold defendant to answer a new indictment.
The defendant will remain in custody until discharged according to law.
Reversed and remanded.
McClellan, C. J., Haralson, Tyson, Dowdell, Simpson-and Anderson, J.J., concurring.
*43Rehearing granted, order of reyersal set aside, and the appeal is dismissed on the authority-of the case of Henry Walker v. State, decided at the present term.